      BRIAN E. FROSH                                                 STUART M. NATHAN
      Attorney General                                              Assistant Attorney General
                                                                         Principal Counsel
    ELIZABETH F. HARRIS
                                                                      MICHAEL O. DOYLE
Chief Deputy Attorney General                                       Assistant Attorney General
                                                                    Deputy Counsel - Litigation
   CAROLYN QUATTROCKI
   Deputy Attorney General                                            LISA O. ARNQUIST
                                                                    Assistant Attorney General
                                                                          Deputy Counsel
                                                                     Procurement/Personnel

                                                                      SUSAN HOWE BARON
                                 STATE OF MARYLAND                      JUDITH A. BARR
                                         OFFICE OF THE
                                                                     MARY BETH COLLINS
                                     ATTORNEY GENERAL
                                                                   CHRISTOPHER A. HINRICHS
                                   Department of Public Safety &
                                                                      BEVERLY F. HUGHES
                                       Correctional Services
                                                                       EDWARD J. KELLEY
                                   300 E. Joppa Road, Suite 1000
                                                                     ARIEL S. LICHTERMAN
                                     Towson, Maryland 21286
                                                                       LAURA MULLALLY
                                                                        JAMES S. PASKO
                                                                     MERRILYN E. RATLIFF


                                                                    Assistant Attorneys General


                                                                    WRITER’S DIRECT DIAL NO.
    TELECOPIER NO.                                                        410-339-3782
     410-764-5366




                                     October 22, 2019

The Honorable Stephanie A. Gallagher
United States District Court
   for the District of Maryland
101 West Lombard Street
Baltimore, Maryland 21201

               Re:   Samuel H. Murray v. Richard Graham, et al.,
                     Civil Action No. SAG-18-2317

Dear Judge Gallagher:

       Attached is a proposed Protective Order by Stipulation executed by counsel in this
case that is being submitted for your consideration and approval. The Protective Order is
intended to protect the confidentiality of documents related to correctional institution
security, personnel records/investigations/deployments, and certain inmate’s base files
and medical records.
The Honorable Stephanie A. Gallagher
October 22, 2019
Page 2

      The Attached Protective Order complies with Local Rule 104.13.

      Thank you for your consideration of this matter.


                                        Very truly yours,

                                               /s/
                                        Edward J. Kelley
                                        Assistant Attorney General
cc:   counsel of record
